Citation Nr: 1119887	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to increased evaluations for neuritis of the left upper extremity, initially evaluated as 30 percent disabling beginning on October 31, 2002 and as 40 percent disabling as of November 28, 2008.

2.  Entitlement to an initial evaluation in excess of 30 percent for status post laminectomy of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for cervicogenic headaches.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was previously remanded in October 2006 and February 2008.  

At the time of the February 2008 remand, the neuritis of the Veteran's left upper extremity was evaluated as 20 percent disabling, and his cervicogenic headaches were assigned a noncompensable rating; both evaluations were increased to the levels noted above in an August 2010 rating decision.

For reasons expressed in more detail, below, the Board has recharacterized the appeal as encompassing a claim for a TDIU (as reflected on the title page).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

All of the issues on appeal stem from the Veteran's service-connected cervical spine disorder.  In a January 2010 statement, the Veteran reported undergoing an anterior cervical discectomy in October 2009.  Records of this surgery must be obtained prior to addressing his claims.  38 C.F.R. § 3.159(c) (2010).

Regrettably, there are other problems with this appeal.  In terms of the cervical spine disorder, the fact that the Veteran has been assigned an initial 30 percent evaluation means that a higher rating can be assigned on only two bases: the frequency and duration of "incapacitating episodes" (i.e., doctor-prescribed bed rest) and unfavorable ankylosis.  (In this regard, the Board notes that the Veteran's claim was received in January 2003, meaning that only the current criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243 are applicable as to intervertebral disc syndrome because those criteria were revised in 2002; but the prior and revised criteria for the remaining code sections for evaluating cervical spine disorders are applicable because those criteria were revised after the claim was received.)  Unfortunately, neither the November 2008 VA examination report nor the July 2010 addendum to that report addresses doctor-prescribed bedrest or ankylosis; they are inadequate for rating purposes, and a reexamination is needed to address these matters.

The February 2008 remand also directed the RO/AMC to consider whether a separate evaluation for neurological disability of the right (non-dominant) upper extremity was warranted.  This was not accomplished in the ensuing readjudication in August 2010, notwithstanding the fact that the July 2010 VA neurological examination addendum indicates mild dysfunction of the median and ulnar nerves "on the right."  This matter must therefore be adjudicated following a further VA examination addressing the shortcomings described above.

With regard to the cervicogenic headaches claim, the examination request in the February 2008 remand clearly indicates that information was needed as to the severity of the headaches and the frequency of prostrating attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The examiner in November 2008 described the headaches as "moderately severe" but did not comment on the frequency, other than to state that the Veteran's last prostrating attack occurred about eight days earlier.  Absent more specific information as to frequency, the Board has no way of determining whether the criteria for a higher initial evaluation have been met, and this matter therefore must be addressed again upon examination.

As to the TDIU claim noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, a TDIU claim has been raised, and the RO/AMC has not yet provided 38 C.F.R. § 3.159(b) notice for, or adjudicated, this claim.  This matter must accordingly also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  Send the Veteran a notice letter, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), addressing the criteria for establishing entitlement to TDIU, with information about the evidence needed to substantiate the claim, the relative duties of the Veteran and VA in obtaining such evidence, and VA's practices in assigning effective dates for such evaluations.

3.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issues on appeal, to include records corresponding to his October 2009 cervical spine surgery and records of his treatment for headaches in the emergency room of Akron General Hospital, as reported during a VA examination in November 2008.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since November 12, 2008, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

5.  After all of the foregoing development has been completed, the Veteran should be afforded a VA neurological examination, by an appropriate examiner, to address the symptoms and severity of his service-connected left upper extremity neuritis, cervical spine disability, and cervicogenic headaches.  The claims file must be reviewed by the examiner in conjunction with the examination.

With respect to the cervical spine disability, the examiner must comment on the nature of any ankylosis (i.e., favorable or unfavorable) and the frequency and duration of any doctor-prescribed bedrest.  If there is no indication of either ankylosis or doctor-prescribed bed rest, the examiner should so state.  The examiner should also address the symptoms and severity of any secondary neurological involvement of the right upper extremity.  If no symptoms are shown, the examiner should discuss this finding in the context of the July 2010 VA examination addendum indicating mild dysfunction of the median and ulnar nerves.

The examiner must also address the severity and frequency of prostrating attacks of the Veteran's headaches.  The examiner should specifically address whether such attacks occur more frequently than once every two months.

Also, the examiner should address the nature and extent of neuritis and other radiculopathy symptoms of the left upper extremity.  The examiner should describe the relative severity of such symptomatology (e.g., as moderate, severe, etc.) and also describe the affected nerves.

Finally, the examiner should address whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that these three disorders, along with the service-connected residuals of a fractured left ankle, lumbar degenerative disc disease and spondylosis, and residuals of a fractured left fibula, render the Veteran unable to secure or follow a substantially gainful occupation.

All opinions and conclusions must be supported by a complete rationale in a typewritten report.

6.  Thereafter, the rating claims for left upper extremity neuritis, a cervical spine disability, and cervicogenic headaches must be readjudicated, with consideration of whether a separate evaluation is warranted for right upper extremity neurological disability.  The Veteran's TDIU claim must also be adjudicated.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2010).

